DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 5 and 10 are objected to because of the following informality:  claim 5, line 2, “a detection section” should be “the detection section”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 recites the limitation "the location" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pat. Pub. No. US 2011/0254846 A1)
Regarding claim 1, Lee et al. discloses an image display apparatus 100 comprising: a display section 110 that displays an image (paragraph [0022]); a detection section (a recognition device) 300 that detects a direction of the face of a user (paragraphs [0037] and [0048]-[0050]; Figs. 6 and 7); and a change section 130 that changes an image to be displayed on the display section 110 from an image for a first direction to an image for a second direction, 
Regarding claim 2, Lee et al. discloses wherein the change section 130 determines an area of the image that the user visually recognizes, and performs enlargement of the area (Figs. 6-9).
Regarding claim 4, Lee et al. discloses wherein the change section 130 changes the image to be displayed on the display section 110 to correspond to the location of the user which is detected by the detection section 300 (Figs. 6-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Iida et al. (US Pat. Pub. No. US 2012/0293405 A1)
Lee et al., as discussed above, differs from the instant claimed invention in not disclosing (as in claim 3) the change section displaying a relevant image which is related to the image that the user visually recognizes; and (as in claim 5) the detection section including a plurality of sensors.
Iida et al. discloses an image display apparatus 100 comprising: a display section 102; a detection section including a plurality of sensors 104 (Figs. 1 and 2); a change section 110 that changes an image to be displayed on the display section 102 from an image for a first distance to an image for a second distance (Figs. 13-14); and the change section 110 displaying a relevant image which is related to the image that the user visually recognizes (paragraphs [0132]-[0133]; Figs. 14(A) and 14(B)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the plurality of sensors as taught by Iida et al. to the detection section of Lee et al. to cover wider detection areas. 
.
Claims 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Idehara (US Pat. Pub. No. US 2016/0150121 A1).
Lee et al., as discussed above, differs from the instant claimed invention in not disclosing an image forming apparatus comprising: an image display apparatus that is provided on an apparatus main body and displays an image; and an image forming section that is provided on an inside of the apparatus main body and forms the image.
Idehara discloses an image forming apparatus 101-104 comprising: an image display apparatus 120 that is provided on an apparatus main body and displays an image (Fig. 1); an image forming section that is provided on an inside of the apparatus main body and forms the image (inherently for printing/copying machine, paragraph [0066]); and a change section (Figs. 19 and 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the image forming apparatus as taught by Idehara to the image display apparatus of Lee et al. to be capable of displaying imaging information on the printing/copying machines.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Iida et al. as applied to claims 3 and 5 (respectively) above, and further in view of Idehara et al.

Idehara discloses an image forming apparatus 101-104 comprising: an image display apparatus 120 that is provided on an apparatus main body and displays an image (Fig. 1); an image forming section that is provided on an inside of the apparatus main body and forms the image (inherently for printing/copying machine, paragraph [0066]); and a change section (Figs. 19 and 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the image forming apparatus as taught by Idehara to the image display apparatus of Lee et al. to be capable of displaying imaging information on the printing/copying machines.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
March 16, 2021